DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-2 are pending an under examination.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the anti-human Ig antibody" in lines 1-3.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 1 is indefinite since it recites a polynucleotide encoding a “heavy chain” or the “light chain” of the anti-human Ig antibody of (a) to (c). However, said (a) to (c) recite anti-human Ig antibodies comprising a “heavy chain variable region” and a “heavy chain constant region”, as well as a “light chain variable region”.  The heavy and light chain of a would usually each comprise a variable region and a constant region.  For example, the heavy chain has CH1, CH2, and CH3 constant regions, while the light chain has a CL region. In the instant claims, it is not clear what the “heavy chain” or “light chain” recited in lines 1-3 of the claim is intended to require.  For example, “the light chain” of an antibody would typically include both the VL and CL regions, however in parts (a)-(c) only a light chain variable region is specifically recited by sequence, such as the light chain of amino acids 1 to 112 of SEQ ID NO: 8, for example.  Thus, it is  antibodies of (a) to (c), for example. 

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. US 10,316,086, in view of US 2014/0335107 (of record). Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘086 patent claims an anti-human Ig antibody comprising SEQ ID NO: 2 and 4, 6 and 8, or 10, and 12, and the recited constant regions with S239D, H268D, and L328W mutations. It would be obvious and routine to produce the antibody claimed in the ‘086 patent using recombinant technology and expression from an appropriate nucleic acid and an expression vector, see for example, the ‘107 publication which teaches recombinant methods of antibody production.  

No claim is allowed.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY E JUEDES whose telephone number is (571)272-4471.  The examiner can normally be reached on M-F 7-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Amy E. Juedes						
Patent Examiner								
Technology Center 1600
/AMY E JUEDES/Primary Examiner, Art Unit 1644